Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s correspondence received on 6/10/21 has been entered.  Claims 11, 12, 18, 19, 26 are canceled.  Claims 1-10, 13-17, 20-25, 27-33 are presented for examination.

Drawings
The drawings were received on 7/8/21. These drawings are acceptable.

Claim Objections
Claims 1, 10, 17, have been amended.  The objection is withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 30 have been amended.  The rejections under 35 U.S.C. 112(b) are withdrawn.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-3, 6-10, 14, 17, 18, 21-25, 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (2010/0125362 A1), in view of KURATA et al. (2020/0013038 A1), and in view of Jones (US8880427).
Re-claim 1, 6, Canora et al. teach a system for payment tracking of alcohol purchases, the system comprising: 
a plurality of wearable devices, wherein
 each wearable device of the plurality of wearable devices comprises an electronic identification element of a plurality of electronic identification elements, and each electronic identification element of the plurality of electronic identification elements indicates association of each user of a plurality of users with a corresponding wearable device of the plurality of wearable devices;(see e.g. paragraphs 0018, 0016, 0009, 0010 [0018] In some cases, the “order” may be associated with a group (such as a family) rather than one individual, and more than one token (e.g., room keys, ticket media, RFID-tagged items such as bracelets, and the like) may be issued to the group with each member being able to use a token to gain access to a self-service beverage or snack dispenser (e.g., an unlimited access order for a family for the length of a stay at a resort, a number of units (e.g., snacks, beverage fills, and so on) over a particular time period, and the like).  -The entitlement may be shared among the family members each using differing or shared tokens, but, in other embodiments, each family member may have a separate token with a unique entitlement associated with that family member.)
[0016] [0016] Briefly, embodiments of the present invention are directed to token-based vending that controls access based on association of entitlements (e.g., prepaid units) with a person or identity of a customer/user. Briefly, at a point of sale, a unique identifier or token will be associated with a customer's order for beverages or snacks. The token may be a room key or other card with a magnetic strip or RFID tag, a ticket or similar media with a bar code, a bracelet or other worn object with a charm with an RFID tag, a wireless communication device such as a Near Field Communication (NFC)-enabled phone, or the like. 
 [0009] --A token reader/scanner is provided on the dispenser or otherwise linked to the controller. The system further includes tokens that are provided to users of the system, such as guests to a water park, hotel/resort guests, customers of a food court or restaurant, and the like. The tokens each include a set of access data, and during use of the system, the token reader reads the access data and provides it to the controller.) 
a sensor configured to sense each wearable device of the plurality of wearable devices to receive identification data from a corresponding electronic identification element of the plurality of electronic identification elements; (see e.g. paragraphs 0009, 0025, 0026 - A token reader/scanner is provided on the dispenser or otherwise linked to the controller. ---During use, the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158 and uses this data to determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152. ----The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110).
--an electronic data storage element configured to store a current financial credit value stored in association with the identification data (see e.g. paragraphs 0025, 0010- ---RFID technology is used in some embodiments for its automatic identification technique that includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110. The RFID tag 158 may include an integrated circuit for storing the access data and for modulating/demodulating an RF signal from the reader 110 and may further include an antenna for receiving and transmitting a signal regarding access authorization and/or writing to the access data to modify a unit count. -- In some cases, the access data is stored on each of the tokens and includes a defined entitlement to access the self-service vending machine.  -the access data may include a link to one of the user records (such as a user identifier, a purchase order number, or the like), and the controller may perform a backend look up to selectively control the dispensing of the unit of the goods.)

-- a payment processor communicatively coupled to the sensor and configured to associate each electronic identification element of the plurality of electronic identification elements for the plurality of wearable devices, as a group that includes Page 2 of 22Application No.: 16/656,467 Reply to the Office Action dated March 26, 2021 the plurality of users, with the electronic data storage element to accept payments from [[the]leach identified user of the plurality of users of the group; and to store payment data as an initial financial credit value for the group in the electronic data storage element, (see e. g. paragraphs 0018, 0041 --In some cases, the “order” may be associated with a group (such as a family) rather than one individual, and more than one token (e.g., room keys, ticket media, RFID-tagged items such as bracelets, and the like) may be issued to the group with each member being able to use a token to gain access to a self-service beverage or snack dispenser (e.g., an unlimited access order for a family for the length of a stay at a resort, a number of units (e.g., snacks, beverage fills, and so on) over a particular time period, and the like).  ---The entitlement may be shared among the family members each using differing or shared tokens, but, in other embodiments, each family member may have a separate token with a unique entitlement associated with that family member. --- --- the user working with a self-service token kiosk may select an entitlement option (such as via a touchscreen selection or the like) and insert payment (such as by providing a credit/debit card number, inserting or swiping a credit/debit card, inserting case, and so on into a payment acceptance/processing component of the kiosk). At 430, the token is activated based on the user's choice, and activation may include applying a bar code to a ticket or other media, storing access data indicating the purchased entitlement on an RFID tag or magnetic stripe, and the like).
The Examiner notes that since the purchased entitlement can be shared, the initial financial credit value can be considered for the group.
--the payment processor is further configured to accept a first payment request, having a payment request value, from a first identified user of the plurality of users of the group for an alcohol purchase, (see e. g. paragraphs 0035; 0036 --to determine whether the user or holder of the token 354 has an entitlement to access the beverage dispenser 364.  --In some portions of the system 300, the token scanner 360 may provide the access data to a controller 362 via a wired or wireless communication module 363 for use in controlling access to a beverage dispenser 364 (e.g., the dispenser 102 of FIG. 1 or the like).--a processor and updating/order processing module may be provided on system 340 to determine if the order/access request should be fulfilled by the controller (e.g., by activating an actuator on the dispenser 364).
----the payment processor responding to the first payment request by determining whether the first payment request is less than the initial financial credit value for the group, and deducting the payment request value from the initial financial credit value for the group when the first payment request is less than the initial financial credit value for the group, deducting the payment request value from the initial financial credit value for the group to thereby generate the current financial credit value for the group, and authorizing the alcohol purchase, the payment processor rejecting the alcohol purchase when the first payment request is greater than the initial financial credit value for the group, (see e.g. paragraphs 0029,  0037, 0042 --0029 -Generally, the access data provides verification that the holder of a token (or the token itself) has been authorized to a particular entitlement for accessing a self-service vending device such as a snack vending machine or a beverage dispenser (e.g., the dispenser 102 or the like). --0037, in some embodiments, the controller 370 determines from the access data 357 (with or without accessing the user record 344 associated with the token 354) what type of entitlement the user has and how many unit counts are available. Based on this information, the controller 370 may allow the user to access a snack with a first unit value associated with it and/or to access any snack (or snacks with a second unit value). For example, a user may have 2 units available in their entitlements, and the dispenser 374 may contain snacks with a 1-unit value and a 2-unit value. The user, in the case, would be allowed to vend any snack in the dispenser, whereas if the user only had 1 unit available based on their unit count in their entitlements the controller 370 may act to only allow vending of the 1-unit snacks. 0042 For example, a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available. At 560, the method 500 includes determining whether there are any units available to support vending. If not, at 570, the method 500 may include displaying indication of denial of access to the user, such as via a screen on the dispenser, an indicator light, or one or more speakers)
wherein the electronic data storage element receives and stores the current financial credit value for the group following authorization of the alcohol purchase, (see e.g. paragraphs 0025, 0024 –The RFID tag 158 may include an integrated circuit for storing the access data and for modulating/demodulating an RF signal from the reader 110 and may further include an antenna for receiving and transmitting a signal regarding access authorization and/or writing to the access data to modify a unit count. ---The dispenser 102 may communicate with a data storage device (not shown in FIG. 1) to look up the records for the user 150 and whether the user 150 has entitlements providing them access to the dispenser 102 and to update, when necessary, the entitlement records in the backend/centralized storage location (e.g., to decrement a counter based on use of the dispenser 102 such as to reduce the number of available units (e.g., fills) left on the card 154).
Canora et al. do not teach the following limitations.
However, KURATA et al. teach -wherein the payment processor is further configured to accept a subsequent payment request, having a subsequent payment request value, from a second identified user using a second wearable device of the plurality of wearable device ofPage 3 of 22Application No.: 16/656,467 Reply to the Office Action dated March 26, 2021 the group for an alcohol purchase, 
 (see e.g. paragraphs 0125, 0142, 0148, 0151 --[0125] Firstly, a first embodiment of remittance management in a community, such as a family, will be specifically described using a plurality of examples. Here, it is assumed that, for example, a wearable device having a function of payment by electronic money is provided for a family, and a parent and a child each wear the wearable device 1 on his/her arm to lead a daily life. 0052] The wearable device 1 is, for example, a wristband device and includes a motion sensor 13a, -- Furthermore, the wearable device 1 has an electronic money payment function.  [0142] Next, a second example will be described with reference to FIG. 8. In the second example, it is described that, in a case where there are a plurality of children (e.g., child X, child Y), it is possible to set a remittance condition for each of the children (i.e., for each beneficiary),
 [0137] Next, in response to the remittance instruction from the service server 2, the bank server 3 withdraws a predetermined amount of money from the joint account of the parent (step S130) and remits money (electronic money recharging process) to the wearable device 1 via a network (step S133).  
 [0151] Then, the wearable device 1 (1X or 1Y) updates the balance of electronic money held in the device in response to the remittance from the bank server 3 (step S199), makes payment via near field wireless communication with the reader 5, such as a POS terminal, and updates the balance again (step S202). 
wherein the financial credit data is a monetary value (see e.g. paragraph 0125, a wearable device having a function of payment by electronic money is provided for a family).  
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and include the steps cited above, as taught by KURATA et al., in order to manage money among a group by providing wearable devices having a function of payment by electronic money for a group/family with a joint account (see e.g. paragraphs 0049,  0125, 051).
Canora et al., in view of KURATA et al., disclose the group account and a second wearable device, but do not teach the following limitations.
However, Jones teaches the payment processor responding to the subsequent payment request by determining whether the subsequent payment request is less than the current financial credit value for the group, and deducting the subsequent payment request value from the current financial credit value for the group when the subsequent payment request is less than the current financial credit value for the group, deducting the subsequent payment request value from the current financial credit value for the group to thereby generate a new current financial credit value for the group ---authorizing the alcohol purchase, the payment processor rejecting the purchase of the alcohol purchase when the subsequent payment request is greater than the current financial credit value for the identified user (see e.g. col. 19, lines 27-33; coll. 21, lines 11-19; col. 5, lines 31-37- --At decision block 512, the consumption control module 208 determines whether the user has sufficient credit available to pour the beverage from the beverage dispenser 102. If not, the consumption control module 208 prevents access to the beverage at block 508. Preventing access to the beverage can include informing the user that additional credits must be purchased before access to the beverage can be granted.
--At block 526, the consumption tracking module 206 deducts the cost of the pour from the user's available credit. Alternatively, the consumption tracking module 206 adds the cost of the pour to the user's tab. In either case, the consumption tracking module 206 can update the account associated with the user at the customer repository 204 to reflect the purchase of the beverage pour. The account can be identified based on the beverage-pour tracking device 126 identifier received at the block 502.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., in view of KURATA et al., and include the steps cited above, as taught by Jones, in order to prevent access to the beverage when available credits are insufficient (see e.g. col. 19, lines 27-29).
Furthermore, Canora et al., in view of KURATA et al. teach a group account. Thus, based on KSR, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Re-claim 2, Canora et al. teach a system further comprising an actuator positioned between an alcohol storage container and an alcohol distribution outlet, wherein authorizing the alcohol purchase comprises automatically activating the actuator (see e.g. fig. 1  paragraph 0022, 0023).  The Examiner notes that the beverage may be any type of drinks. 

Re-claim 3, Canora et al. teach a system wherein the electronic data storage element is contained within each wearable device of the plurality of wearable devices (see e.g. paragraph 0020, 0025 --Alternatively, the user 150 may present a bracelet 156 (or other wearable or portable/carried object) with a charm 157 (or pendant or other element on such bracelet or integral with the token 156) with an RFID tag 158 to the dispenser 102. [0025] The customer 150 may also be issued an object with an RFID tag 158 such as, but not limited to, a bracelet (or a necklace, pin, or the like) 156 they can wear or readily carry with a charm/pendant 157 with the tag 158.)
Furthermore, KUTARA et al. teach - (see e. g. paragraphs 0125, 0142, 0148, 0151 --[0125] Here, it is assumed that, for example, a wearable device having a function of payment by electronic money is provided for a family, and a parent and a child each wear the wearable device 1 on his/her arm to lead a daily life. 0052] The wearable device 1 is, for example, a wristband device and includes a motion sensor 13a, -- Furthermore, the wearable device 1 has an electronic money payment function.  [0142] Next, a second example will be described with reference to FIG. 8. In the second example, it is described that, in a case where there are a plurality of children (e.g., child X, child Y), it is possible to set a remittance condition for each of the children (i.e., for each beneficiary).

Re-claims 7, 9, Canora et al. teach a system further comprising a short-range transceiver coupled to the bracelet for communication with the sensor; wherein the short-range transceiver is a near-field communication (NFC) compatible transceiver (see e.g. paragraphs 0020, 0027- the user 150 may present a bracelet 156 (or other wearable or portable/carried object) with a charm 157 (or pendant or other element on such bracelet or integral with the token 156) with an RFID tag 158 to the dispenser 102. -- the device 160 may have to be held or positioned relatively close to the reader 110 when it is an NFC-enabled device)
  
Re-claim 8, Canora et al., in view of KURATA et al., in view of Jones do not teach a system wherein the short-range transceiver is a Zigbee compatible transceiver.   However, Canora et al. teach a wireless communication device 160, the device 160 may have to be held or positioned relatively close to the reader 110 when it is an NFC-enabled device, e.g., within about 20 cm or the like (see e.g. paragraph 0027), it is considered an obvious variation of Canora et al. to include a Zigbee compatible transceiver.

Re-claim 10, Canora et al. teach a system for payment tracking of alcohol purchases, the system comprising: 
a plurality of wearable devices, wherein
 each wearable device of the plurality of wearable devices comprises an electronic identification element of a plurality of electronic identification elements, and each electronic identification element of the plurality of electronic identification elements indicates association of each user of a plurality of users with a corresponding wearable device of the plurality of wearable devices (see e.g. paragraphs 0018, 0016, 0009, 0010, 0025)
--an electronically controlled beverage dispenser in communication with a beverage storage container and a beverage outlet; (see e.g. fig. 1, paragraphs 0021, 0026-- a controller within the dispenser 102 operates the dispenser 102 (or its actuators 126-133) to dispense liquid 0025- determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152. --- a controller in dispenser 102 may perform a backend lookup and count modification.
--an electronically controlled actuator positioned between the beverage storage container and the beverage outlet that, when activated, permits the passage of the beverage from the beverage storage container to the beverage outlet; (see e.g. paragraph 0028- Beverage dispensing system 102 includes a dispenser housing 105 having a top surface 106, side panels 107 and 108, front face 109 and back surface (not shown). The system 102 also includes a drip tray 112, valves 115-122, a display screen 120, and lever actuators 126-133. Valves 115-122 are controlled by corresponding dispensing head electronics (not shown) and a controller linked to the reader 110. The dispensing of beverage may also be activated by sensing a cup below one of valves 115-122, after authorization of access for the user 150 based on processing the token-provided access data.)
-- a sensor coupled to the electronically controlled beverage dispenser and configured to sense each wearable device of the plurality of wearable devices to receive identification data from the identification element; (see e.g. paragraphs 0009, 0025, 0026   - A token reader/scanner is provided on the dispenser or otherwise linked to the controller. ---During use, the customer 150 simply brings the RFID tag 158 (or token 156) within a predefined range of an RFID reader 110 that reads the access data by interrogating the tag 158 and uses this data to determine whether or not to allow access to or use of the dispenser 102 to fill the cup 152. ----The range of the RFID tag 158 may be several inches requiring the user to hold the token 156 proximate to the reader or may be several feet allowing the reader 110 to obtain the access data in tag 158 when the customer 150 is standing in front of the dispenser 102 (e.g., bracelet token 156 on wrist holding cup 152 near soda/liquid dispensing units or on opposite arm held naturally at the customer's side, which may be several feet from reader 110).
--an electronic data storage element configured to store a current financial credit value stored in association with the identification data; and (see e.g. paragraphs 0025, 0010- ---RFID technology is used in some embodiments for its automatic identification technique that includes storing access data on the tag or transponder 158 of token 156 and then remotely (without contact being required) retrieving or reading data with RFID reader 110. The RFID tag 158 may include an integrated circuit for storing the access data and for modulating/demodulating an RF signal from the reader 110 and may further include an antenna for receiving and transmitting a signal regarding access authorization and/or writing to the access data to modify a unit count. -- In some cases, the access data is stored on each of the tokens and includes a defined entitlement to access the self-service vending machine.  -the access data may include a link to one of the user records (such as a user identifier, a purchase order number, or the like), and the controller may perform a backend look up to selectively control the dispensing of the unit of the goods.)
---and a payment processor configured to associate the electronic identification element of the plurality of electronic identification elements for the plurality of wearable devices, as a group that includes the plurality of users, and to store payment data as an initial financial credit value for the group in the electronic data storage element (see e. g. paragraphs 0018, 0041)
-- the electronically controlled actuator being activated, in response to the payment processor authorizing the alcohol purchase, to permit dispensing of the purchased [alcohol] (see e.g. paragraphs 0036, 0021, 0010 --0036-a processor and updating/order processing module may be provided on system 340 to determine if the order/access request should be fulfilled by the controller (e.g., by activating an actuator on the dispenser 364).  -[0021] In one embodiment as shown, the dispenser 102 includes a reader/scanner 110 that operates to scan or read the token 154, 156, 160, 162 and, based on the entitlement (or lack thereof) identified, a controller within the dispenser 102 operates the dispenser 102 (or its actuators 126-133) to dispense liquid or soda and to communicate with the customer via screen/display 120.)

The Examiner notes :In terms of “alcohol purchase”, Canora teaches “The vending machine may be a beverage dispenser that dispenses a drink with a user obtaining a disposable container near the dispenser and presenting their token to the token reader.” (see abstract).  The Examiner notes that Canora’s teaching can be applied to any type of beverage or drink that can be purchased, including alcohol.
The financial credit value is taught as unit counts (see e.g. paragraph 0042 -For example, a user or holder of a token may present the token to a self-service beverage dispenser (e.g., allow their RFID tag to be read, swipe their magnetic stripe card, and so on) and request a cup/glass to be filled. During 550, the scanner or interrogator reads the access data and determines whether the token is a valid token and whether the user has any entitlements (or unit counts) available. At 560, the method 500 includes determining whether there are any units available to support vending. 
Canora et al. do not explicitly teach following limitations.
However, KURATA et al. teach -with the electronic data storage element to accept payments from each identified user of the plurality of users of the group; - , to accept a plurality of payment requests initiated by the sensor detecting the plurality of  wearable devices in proximity of the sensor, each payment request of the plurality of payment requests having a payment request value (see e. g. paragraphs 0125, 0142, 0148, 0151).
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and include the steps cited above, as taught by KURATA et al., in order to manage money among a group by providing wearable devices having a function of payment by electronic money for a group/family with a joint account (see e.g. paragraphs 0049,  0125, 051).
Canora et al., in view of KURATA et al., disclose the group account and the plurality of  wearable devices, but do not teach the following limitations.
However, Jones teaches ----the [payment] processor authorizing the [alcohol] purchase when each payment request of the plurality of the payment requests is less than the current financial credit value for the group and rejecting the [ alcohol]  purchase when each payment request of the plurality payment requests is greater than the current financial credit value for the group (see e.g. paragraphs(see e.g. col. 19, lines 27-33; coll. 21, lines 11-19; col. 5, lines 31-37- --At decision block 512, the consumption control module 208 determines whether the user has sufficient credit available to pour the beverage from the beverage dispenser 102. If not, the consumption control module 208 prevents access to the beverage at block 508. Preventing access to the beverage can include informing the user that additional credits must be purchased before access to the beverage can be granted. ----At block 526, the consumption tracking module 206 deducts the cost of the pour from the user's available credit. Alternatively, the consumption tracking module 206 adds the cost of the pour to the user's tab. In either case, the consumption tracking module 206 can update the account associated with the user at the customer repository 204 to reflect the purchase of the beverage pour. The account can be identified based on the beverage-pour tracking device 126 identifier received at the block 502.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., in view of KURATA et al., and include the steps cited above, as taught by Jones, in order to prevent access to the beverage when available credits are insufficient (see e.g. col. 19, lines 27-29).
Furthermore, Canora et al., in view of KURATA et al. teach a group account. Thus, based on KSR, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Re-claim 13, Canora et al. teach thereby generate a new credit value; and to store the new credit value as the current financial credit value for the group in association with the identification data from the plurality of wearable devices (see e.g. paragraph 0010). 
Canora et al. do not explicitly teach the limitations as claimed.
However, KURATA et al. teach the group account (see e.g. paragraphs 0137, 0150, 0151).
Canora et al., in view of KURATA et al., do not explicitly teach the limitations as claimed.
However, Jones teaches a system wherein the payment processor is further configured to electronically deduct the payment request value for any of the group from the current financial credit value for the group in response to the payment processor authorizing the alcohol purchase 
(see e.g. col. 19, lines 27-33; coll. 21, lines 11-19; col. 5, lines 31-37- --At decision block 512, the consumption control module 208 determines whether the user has sufficient credit available to pour the beverage from the beverage dispenser 102. If not, the consumption control module 208 prevents access to the beverage at block 508. Preventing access to the beverage can include informing the user that additional credits must be purchased before access to the beverage can be granted.
--At block 526, the consumption tracking module 206 deducts the cost of the pour from the user's available credit. Alternatively, the consumption tracking module 206 adds the cost of the pour to the user's tab. In either case, the consumption tracking module 206 can update the account associated with the user at the customer repository 204 to reflect the purchase of the beverage pour. The account can be identified based on the beverage-pour tracking device 126 identifier received at the block 502.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., in view of KURATA et al., and include the steps cited above, as taught by Jones, in order to prevent access to the beverage when available credits are insufficient (see e.g. col. 19, lines 27-29).
Claim 14 recites similar limitations as claim 3 and is therefore rejected under the same arts and rationale.
Claim 17 recites similar limitations as claim 10 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 13 and is therefore rejected under the same arts and rationale.


Re-claims 21, 22, Canora et al. disclose system wherein the purchased item is a food item; wherein the purchased item is a beverage (see e.g. paragraph 0009- The system includes a self-service vending machine, such as a beverage dispenser or a snack vending machine. The vending machine includes a controller that operates to selectively dispense goods (e.g., to operate an actuator to dispense a volume of a soda or other liquid beverage or a snack, such as candy bar, a piece of fruit, a frozen food item, or other vended food product).

Re-claims 23, 24, Canora et al. disclose a system wherein the purchased item is an article of clothing;--
 wherein the purchased item is a provided service (see e.g. paragraph 0035 -The token-based vending system 300 further includes a plurality of user access tokens 354 that are provided to users/customers to allow them to access snack, beverage, and other types of vending services.)
Claim 25 recites similar limitations as claim 10, 13 and is therefore rejected under the same arts and rationale.


Re-claim 27, Canora et al. teach a method wherein storing the current financial credit value and the new financial credit value for the group comprises storing financial credit values in the electronic data storage element contained within each wearable device of the plurality of wearable devices (see e.g. paragraphs 0045, 0038, 0039-  In embodiments of the invention, a unit count may be provided as an entitlement such as 1-50 or more units. As the user uses the token to obtain beverages or snacks, the counter or unit. --an access token 354 may include access data 357 indicating the user has a number of units available as their entitlement for accessing an area where the user may obtain snacks/beverages. The user may present the token with one or more snacks/beverages at the register 380, and the register 380 may run the token processing module 384 to process the order (e.g., reduce the available counts associated with the token by the number of or unit value of the presented snacks/beverages.  ---a controller with hardware/software for working in combination to control access to and operation of the vending machines and/or beverage dispensers based on access data stored on tokens).
Furthermore, KURATA et al. teach [0088] The wearable device 1 includes the user information DB 7a, the device information DB 17b, and the money amount data DB 17c. [0090] The money amount data DB 17c stores balance information (recharge amount) of electronic money. Furthermore, the money amount data DB 17c may further store a payment history (deposit and withdrawal information).

Re-claim 28, Canora et al. do not explicitly teach the limitation as claimed.
However, KURATA et al. teach a method wherein storing the current financial credit value and the new financial credit value for the group comprises storing financial credit values in an electronic data storage element contained within the payment processor (see e.g. paragraphs 0110,  0112) R
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., and store the credit value at the payment processor, as taught by KURATA et al., as a control unit processing control for remittance of money (see e.g. paragraph 0257).

Re-claim 29, Canora et al. teach a method, wherein the payment processor is in electronic communication with the beverage dispenser, and the beverage dispenser receives the identification data from payment processor when the plurality of wearable devices is moved into proximity with the sensor (see e. g. paragraph 0026).


Re-claim 30, Canora et al. teach a method wherein the beverage dispenser is located in a first location, the payment processor is in a location remote from the first location, and the payment processor is in electronic communication with the dispenser via a computer network (see e.g. fig. 3, paragraph 0036 In some embodiments, the communication module 363 is used to communicate with a token data storage system 340 via a communications network 330 (e.g., a digital network such as an intranet or the Internet).  

Re-claim 31, Canora et al. teach a method wherein the identification data is received using a short-range transceiver coupled to each wearable device of the plurality of wearable devices for wirelessly communicating between each wearable device of the plurality of wearable devices and the sensor (see e.g. paragraphs 0027, 0035,  0044).

Claim 32 recites similar limitations as claim 8 and is therefore rejected under the same rationale.
Claim 33 recites similar limitations as claim 9 and is therefore rejected under the same rationale.

Claims 4, 5, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Canora et al. (2010/0125362 A1), in view of KURATA et al. (20200013038 A1), and in view of Jones (US8880427), in further view of Fuerstenberg et al. (9,471,915 B2)
Re-claims 4, 5, Canora et al., in view of KURATA et al., and in view of Jones, do not teach the limitations as claimed.
However, Fuerstenberg et al. teach. The system of claim 1, further comprising a payment server wherein the payment server includes the electronic data storage element (see e.g. paragraph 0035- FIG. 4 is a system 98 including the beverage holder apparatus 20 in communication with a chip unit reader 51, a merchant computer 50 in communication with the chip unit reader 51, and alternate payment systems in communication with the merchant computer 50. In additional alternative embodiments (not shown), value can be associated with the chip unit 24, either by storing value in memory of the chip unit or by associating the chip unit with a stored value account at the merchant computer or a computer networked to the merchant computer, such that when a customer purchases a beverage, value is deducted from the chip unit or account associated with the chip unit.)
--a system further comprising a payment server, wherein the sensor is located in a first location and the payment server is in a location remote from the first location, the payment server is communicatively coupled to the sensor via a computer network, and the payment server includes the payment processor (see e.g. paragraphs 0031, 0035   -A merchant can provide a chip unit reader that is capable of interacting with a single type of chip unit or various types of chip units. In general, the reader includes an antenna, which may be positioned at or near the point-of-sale.  – the payment system includes a transaction processing facilitator 90, such as Visa.RTM., in communication with an issuer 92 of the financial account associated with the account identifier.)
Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Canora et al., in view of KURATA et al., and in view of Jones, and include the steps cited above, as taught by  Fuerstenberg et al., for facilitating and expediting the purchase of beverages (see e.g. paragraph 0006).

Claim 15 recites similar limitations as claim 4 and is therefore rejected under the same arts and rationale.

Claim 16 recites similar limitations as claim 5 and is therefore rejected under the same arts and rationale.


Response to Arguments
Applicant’s arguments with respect to the office action dated 3/26/21 have been considered but are moot due to the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627 

September 15, 2021